Citation Nr: 9900163	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  97-12 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, his mother and P.S.


INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1954.

By rating action in June 1975, the Regional Office (RO) 
denied the veteran's claim for service connection for a right 
knee disability.  He was informed of this determination and 
of his right to appeal by a letter dated later that month, 
but a timely appeal was not received.  In a rating decision 
dated November 1993, the RO denied service connection for a 
left knee disability, and held that the evidence submitted by 
the veteran was not new and material, and his claim for 
service connection for a right knee disability remained 
denied.  He was notified of this decision and of his right to 
appeal in February 1994, but a timely appeal was not 
received.  Recently, he has submitted additional evidence, 
seeking to reopen his claims for service connection for 
bilateral knee disabilities.  The RO concluded, in a July 
1996 rating action, that he had not submitted new and 
material evidence, and his claim for service connection for 
bilateral knee disorders remained denied.  


REMAND

The veteran argues that service connection is warranted for 
bilateral knee disabilities.  During a video conference 
hearing, he testified that he was rolling a bomb on the deck 
of his ship during service, and when the person behind him 
let go of the bomb he was rolling, the bomb rolled up on the 
back of his ankles and pinned his knees against both bombs.  
He asserts that he was treated following this incident and 
that he has continued to have problems with his knees since 
his separation from service.  The veteran also testified that 
he received treatment for his knees from a Dr. Greenman 
shortly after his discharge from service.  He noted that the 
physician was on the staff of Seneca Hospital in Chester, 
California.  In addition, he related that he had received an 
employment examination in November 1956 when he went to work 
for Aerojet General in Sacramento, California.  He maintains 
that he was told at that time that he had cracking in his 
knees.  There is no indication that the RO has attempted to 
obtain these records.  

When, during the course of review, it is determined that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, a Member or panel of Members of the Board 
shall remand the case to the agency of original jurisdiction, 
specifying the action to be undertaken.  38 C.F.R. § 19.9 
(1998).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the address and 
dates that he received treatment from Dr. 
Greenman, as well as the address of 
Aerojet General.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran.  The RO 
should also attempt to secure any of the 
physicians records from Seneca Hospital 
in Chester, California.

2.  If, but only if, any medical records 
are obtained, the veteran should then be 
afforded a VA examination by a specialist 
in orthopedics, if available, to 
determine the nature and extent of his 
bilateral knee disabilities.  All 
necessary tests should be performed.  The 
examiner should be requested to furnish 
an opinion concerning whether it is at 
least as likely as not that any current 
disability of the knees is related to 
service.  He should provide the rationale 
for all opinions expressed.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
